Citation Nr: 0118801	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a higher initial rating for status post medial 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling under Diagnostic Code 5259.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to October 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by which the RO 
granted service connection for status post medial 
meniscectomy of the right knee and assigned a 10 percent 
disability evaluation under Diagnostic Code 5259, effective 
from January 1999.  

The Board notes that the RO, in an April 2000 rating 
decision, granted service connection and assigned a separate 
20 percent evaluation for limitation of extension of the 
right knee, effective from December under Diagnostic Code 
5010-5261.  The appellant has not filed a notice of 
disagreement with this action.  Consequently, it is not 
before the Board on appeal.  The Board will limit its 
consideration to the rating of status post medial 
meniscectomy of the right knee under Diagnostic Code 5259.

The Board also notes that the April 2000 denied service 
connection for hepatitis C on the basis that the claim was 
not well grounded.  This matter is referred to the RO for 
readjudication under section 7 of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Status post medial meniscectomy of the right knee is 
productive of pain on movement, slight crepitation, diffuse 
tenderness and slight soft-tissue swelling.  

3.  The schedular criteria are not inadequate and an 
exceptional case is not present; the veteran has not shown 
the need for frequent hospitalization and has not 
demonstrated marked interference with his employment.  



CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
status post medial meniscectomy of the right knee have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5258, 5259 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  The statement of the case 
and supplemental statements of the case advised the veteran 
of the pertinent law and regulations as well as the bases for 
a grant of the next higher evaluations for his service-
connected right knee disability.  Likewise, the veteran, in a 
July 2000 letter was advised that he could submit additional 
evidence within a 90-day period from the date of that letter.  
The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Furthermore, he was scheduled for a hearing at 
the Board in for May 2001, but failed to report.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by the VCAA of 2000 have been 
satisfied in this case.  

The Board also notes that the appellant's representative has 
argued that the report of the January 2000 VA examination is 
inadequate.  The record shows that the examination could not 
answer the additional questions without examining the veteran 
again.  The veteran was scheduled for an examination in March 
2000, to which he failed to report.  As the veteran did not 
report for the follow-up examination and did not provide any 
reason for his failure to report, the Board concludes that 
the RO did as much as it could do to obtain an adequate 
examination report, under the circumstances.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for the right knee disability in an April 1999 rating 
decision.  The veteran was assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Code 5259.  As noted above, that the 
veteran was assigned a separate 20 percent rating for 
limitation of extension in the right knee in an April 2000 
rating decision.  

Diagnostic Code 5259 provides only one rating: a 10 percent 
rating for symptomatic removal of semilunar cartilage. The 10 
percent rating under Diagnostic Code 5259 is the highest 
schedular rating for meniscectomy residuals.  

Diagnostic Code 5258 provides a 20 percent rating for 
dislocation of the semilunar cartilage, producing frequent 
episodes of locking, pain, and effusion into the joint.  
Unfortunately, the veteran does not have a dislocated 
semilunar cartilage.  Nonetheless, the Board has considered 
whether a higher rating could be assigned by analogy under 
this diagnostic code.  

The Board concludes that the evidence does not support the 
assignment of a higher rating under Diagnostic Code 5258.  At 
the January 2000 VA examination, the veteran reported that 
his right knee frequently became swollen and painful, and 
locked and buckled on a daily basis.  The examination 
findings, however, did not support the assignment of a higher 
rating.  The knee was diffusely tender and there was a slight 
degree of soft tissue swelling, but there was no evidence of 
effusion.  Similarly, the March 1999 VA examination report 
and the treatment notes of record do not contain findings 
that would support the assignment of a higher rating under 
Diagnostic Code 5258.  

The Board has also considered whether the veteran has 
demonstrated the functional loss that would be equivalent to 
a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca 
v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of abnormal movement, excess 
fatigability; incoordination, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a rating higher 
than 10 percent.  In view of the foregoing the preponderance 
of the evidence is against a rating in excess 10 percent for 
the right knee disability.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The report of 
the March 1999 VA examination shows that the veteran reported 
that on one occasion, he lost approximately 2 weeks of work 
due to his knee pain.  

The clinical evidence does not reveal that the veteran has 
required any recent hospitalizations or an extensive 
treatment regime that would have a significant impact on the 
veteran's ability to work.  

At the January 2000 VA examination, the veteran reported that 
he was employed in the landscaping business.  He added that 
he was required to stand on his feet for prolonged periods 
and reported that he frequently experienced swelling, 
locking, buckling and pain in the right knee.  He noted that 
this pain was aggravated in cold and damp weather.  He also 
reported that he can no longer walk any significant distance, 
bend, lift, twist, squat or kneel.  He denied having any 
significant problem with ascending or descending stairs.  

Nonetheless, the veteran has not reported that he has missed 
an exceptional amount of time from work due to the residuals 
of the right knee meniscectomy alone.  Nor does the record as 
a whole suggest that this is the case.  

The veteran's history and symptoms have been given 
consideration.  Nevertheless, he has not described and the 
clinical records have not revealed a disability picture 
indicative of marked interference with the veteran's 
employment due to the right knee meniscectomy alone.  
Accordingly, a higher rating on extraschedular grounds is not 
warranted at this time.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post medial meniscectomy of the right knee is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

